Citation Nr: 1430193	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James E. Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1982 to September 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim of entitlement to service connection for low back disability.  The VA examination which addressed this disability was inadequate.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

The February 2010 VA examination report includes a diagnosis of lumbosacral degenerative disc disease.  During the VA examination the Veteran reported that he believed his in-service injury was the cause of his back pain, that his pain now is the same as his pain during service, that the symptoms have returned off and on since he has been out of the service, and that he now has constant lower back pain. The VA examiner opined that it was less likely than not that the Veteran's current condition was caused by, or a result his back condition noted in service "since there is no chronicity of care during the more than 25 years since military discharge."  The examiner opined that his current disability was "more likely due to an intervening condition."  

The examiner's rationale is inadequate.  First, the examiner appears to have relied solely on the lack of repeated treatment, or "chronicity of care," since service for the conclusion that there is no nexus in this case.  The examiner did not explain the medical significance of the noted lack of "chronicity of care" and, more significantly there is no legal requirement of "chronicity of care" or treatment to establish entitlement to disability benefits. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006) (holding that in assessing the cause or existence of a condition, the examiner cannot ignore competent lay evidence and rely solely on a lack of medical evidence). See generally Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991) (symptoms, not treatment are the essence of any evidence of continuity of symptomatology). Second, the examiner did not explain the basis for the conclusion that the present disability was due to an intervening condition and failed to identify the intervening condition.  A remand is necessary so that a medical opinion can be obtained that includes a complete rationale.  

Additionally, service treatment records note no back injury or condition on entry into service in March 1982. However, in an April 1982 consultation report with the PT clinic, the Veteran reported that his back pain existed prior to service when he injured his back carrying a couch. In August 1982, heagain reported onset of low back pain at age 18, prior to service, when lifting a couch, and further noted chronic intermittent pain since that time. In March 1983, the Veteran reported 7 years of intermittent low back pain after an initial trauma involving an acute flexion injury. In July 1984, the Veteran reported a heavy lifting injury to his low back in 1977, prior to service. Given this evidence, a medical opinion as to whether the Veteran's low back injury pre-existed service is required.

The service records also indicate that the Veteran was treated multiple times in service for low back problems. In April 1982 theVeteran was seen with complaints of low back pain. An August 1982 service treatment record indicates that the Veteran was treated for low back pain after falling from an ammunition truck.  In September 1982 treatment notes he reported re-aggravating a left upper lumbar low back pain when lifting a starter. March 1983 service treatment records document that he sought treatment after lifting items from a truck the day before, and document that he reported that he had low back pain since 1982.  April 1984 notes document moderate back strain and that the Veteran reported pain of three days duration following grass drills.  Physical therapy notes from July 1984 document lumbosacral pain, positive straight leg raising, and a provisional diagnosis of probable disc injury to L5.  Accordingly, if a pre-existing back condition is found, a medical opinion as to whether there is clear and unmistakable evidence that any pre-existing back condition was not aggravated beyond the natural progression is also necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA records of treatment of the Veteran after August 2010 for low back conditions and associate the records with the claims file.  If no records are obtained, document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file.  

2.  Ensure that the Veteran is scheduled for a VA examination of his spine.  The examiner must review the claims file in conjunction with the examination, including the service treatment records, and annotate the examination report as to whether the claims file was reviewed.  

The examiner should provide an opinion as to whether there is clear an unmistakable evidence that the Veteran had a low back condition prior to his entry into service in March 1982. 

If the examiner determines that the Veteran's low back condition pre-existed his entry into service, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that aggravation of the pre-existing back condition did not go beyond the normal progression of the condition.

If the examiner determines that the Veteran's low back condition did not exist prior to his entry into service, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current lumbar spine disability had onset during or was caused by his active military service.  

4.  The examiner must consider the lay statements by the Veteran as to the symptoms before, during and since service in rendering his or her opinion. The Veteran's report of symptomatology since service much be considered regardless of any lack of continuous treatment for his back since service.  Additionally, the examiner must provide a complete rationale, supported by evidence in the record, for any opinions rendered.  

5.  Then, the AOJ should review the claims file in light of the explanation that the Board has provided in the body of this Remand as to why the February 2010 opinion is inadequate.  If the Board's remand directives have not been followed, then the AOJ should take any necessary action to ensure substantial compliance with the Board's remand directives.   

6.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



